Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/468,939 that was filed on 09/08/2021. Claims 1-11 are currently pending and are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first elevated curved runway”, “the second elevated curved runway” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, considering “a third section elevated at said first elevation and a fourth section elevated at said second elevation” recited in claim 1 such that the first section of the first elevated curved runway and the third section of the second elevated curved runway are at the first elevation and the second section of the first elevated curved runway and the fourth section of the second elevated curved runway are at the second elevation, how is it possible in claim 3 that said fifth section and fourth section are connected via said third section, and said third elevation is lower than said first elevation. The claimed third elevation cannot seem to be lower than the first elevation. Appropriate correction/clarification required.
Claims 4-8 are rejected under the same rational as the rejection of claim 3 above due to their sole dependency from the rejected base claim 3.
Claim 11 recite “a storage tank elevated at the said first elevation…” in line 2 and “a collection tank elevated at said second elevation…” in line 5. It is not clear to the examiner from the claim. how a storage or a collection tank be elevated at a said first/second elevation? Is it suspended with a structure from the ground? Appropriate correction/clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Virkar (US 2009/0200421).
Regarding Claim 1, Virkar discloses an airport for minimizing energy and resources consumption, and improving take-off and landing safety of an airplane (Fig. 1, Fig. 1-6), comprising: 
a terminal building (403, 406, 408, 412, Fig. 4) with a parking apron, wherein said parking apron is located at a top of said terminal building, and said parking apron is elevated at a first elevation (i.e. terminal is elevated as shown in Fig. 4); 
a first elevated curved runway, wherein said elevated curved runway includes a first section elevated at said first elevation and a second section elevated at a second elevation, and said first elevation is higher than said second elevation (see the annotated Fig. 6 below); 

    PNG
    media_image1.png
    451
    750
    media_image1.png
    Greyscale

a second elevated curved runway, wherein said elevated curved runway includes a third section elevated at said first elevation and a fourth section elevated at said second elevation (see annotated Fig. 5 below); 

    PNG
    media_image2.png
    473
    717
    media_image2.png
    Greyscale

wherein said first section and said third section are separated by said parking apron(see annotated Fig. 5 and Fig. 6 above).
Regarding Claim 2, Virkar discloses an airport wherein said first elevated curved runway is a take-off runway (see annotated fig. 6 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642